1
2
3
4
5
6                      IN THE UNITED STATES DISTRICT COURT
7                    FOR THE EASTERN DISTRICT OF CALIFORNIA
8    UNITED STATES OF AMERICA, )             Case №:2:18-CR-0162-GEB
                               )
9         Plaintiff,           )                  O R D E R
                               )             TO FILE UNDER SEAL
10             vs.             )      DEFENDANT’S UNREDACTED SENTENCING
                               )        MEMORANDUM – FAMILY TIES AND
11   JOSE VASQUEZ,             )              RESPONSIBILITIES
                               )
12        Defendant.           )             Sentencing Hearing
                               )             9/20/19 at 9:00 am
13                             )     The Honorable Garland E. Burrell,
                               )                    Jr.
14
15         Upon Defendant JOSE VASQUEZ’S motion and good cause appearing,

16         IT IS HEREBY ORDERED THAT the Clerk of the Court file under

17   seal his unredacted version of Docket 41, Sentencing Memorandum

18   – Family Ties and Responsibilities pursuant to Fed.R.Crim.Proc.

19   49.1, Local Rule 140(a).

20         Dated:   September 18, 2019
21
22
23
24
25
26
27
28
     U.S. v. Jose Vasquez                1   Order to File Under Seal Defendant’s
                                               Unredacted Sentencing Memorandum –
                                                 Family Ties and Responsibilities
